LONDON FISCHER LLP

59 MatpeNn Lane
New York, New York 10038

 

InVine OFFICE Los ANGELES Orrice
2505 McCaae Way, Suite 100 (212) 972-1000 BOO WiLsHiRE BOULEVARD, Suite {S50
IRVINE, CALIFORNIA S2614 Facsimice: (212) 972-1030 Los ANGELES, CatirorRNia SOOL7

www. LONOONFISCHER.COM

 
 
   

 

SO
July 8, 2021 ORDERED
VIA ECF
5 oe & : oe onreth,
GRY. DANIE oo
Hon. George B. Daniels ONY IELS
United States District Court, foo pans TED STATES DISTRICT JUDGE

nn gs
fe UY i}
Southern District of New York US Courthouse een - Zud]

500 Pear] Street, Room 1310
New York, New York 10007

Re: LM Insurance Corporation v. Federal Insurance Company and New York
Marine and General Insurance Company
Docket No.: 1: 20-cv-02258-GBD
LE File No. 430.0567335

 

Dear Judge Daniels:

We represent defendant Federal Insurance Company (“Federal”) in this declaratory
judgment action. Federal submits this letter to request that Docket Entry 78-8 be formally sealed
by this Court as it contains sensitive and confidential information, namely Social Security and
Birthdate information of the underlying personal injury plaintiff. We have already notified the
Clerk of Court who has placed it under temporary emergency sealing. A redacted version of the
same document can be found at Docket Entry 58-3. As a result of the foregoing, we ask that the
document remain under seal.

We thank the Court for its time and attention to this matter.

Respectfully submitted,
LONDON FISCHER LLP

Maria Jorgelina Foglietta

cc: All Counsel of Record Via ECF

{N1930639.1 }

 

 
